DETAILED ACTION
Claims 1 – 16 are pending. 
This Office Action is in response to the preliminary amendment filed on 03/12/2021.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-3, 10,14 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Perez-Cruz (US Publication 2017/0195109 A1), in view of Acton (US Patent 10,241,192 B1).
Regarding claim 1, Perez-Cruz discloses a method for determining a drift of a clock relative to a reference clock, the method being suitable for implementation in a real-time locating system comprising the reference clock [0005, 0008, 0022, 0032 and figure 2: reference clock] and an anchor point, the anchor point [Fig. 1, anchor 120-1] comprising the clock and [0005-0013 and figure 1], the method comprising the steps of:
 receiving, by the anchor point, a first reference signal emitted from the reference clock, the first reference signal being a wireless signal and comprising a first departure time, the first departure time being indicative of a time when the first reference signal is emitted according to the reference clock [0008: Each of the plurality of participating anchors comprising a corresponding one of a plurality of reference clocks, each of the plurality of participating anchors being configured to: transmit a first plurality of synchronization messages; record a first plurality of transmission times corresponding to the transmission times of the first plurality of synchronization messages based on the corresponding one of the plurality of reference clocks][0045]; 
determining, by the anchor point, a first arrival time indicative of a time when the first reference signal is received according to the clock [0008: Each of the plurality of participating anchors comprising a corresponding one of a plurality of reference clocks, each of the plurality of participating anchors being configured to: record a second plurality of reception times corresponding to the reception times of the second plurality of synchronization messages based on the corresponding one of the plurality of reference clocks; and determine a time of arrival associated with reception of a tag message based on the corresponding one of the plurality of reference clocks.][0045]; 
receiving, by the anchor point, a second reference signal emitted by the reference clock, the second reference signal being a wireless signal and comprising a second departure time, the second departure time being indicative of a time when the second reference signal is emitted [0008: Each of the plurality of participating anchors comprising a corresponding one of a plurality of reference clocks, each of the plurality of participating anchors being configured to: transmit a first plurality of synchronization messages; record a first plurality of transmission times corresponding to the transmission times of the first plurality of synchronization messages based on the corresponding one of the plurality of reference clocks][0045]; 
determining, by the anchor point, a second arrival time, the second arrival time being indicative of a time when the second reference signal is received according to the clock [0008: Each of the plurality of participating anchors comprising a corresponding one of a plurality of reference clocks, each of the plurality of participating anchors being configured to: record a second plurality of reception times corresponding to the reception times of the second plurality of synchronization messages based on the corresponding one of the plurality of reference clocks; and determine a time of arrival associated with reception of a tag message based on the corresponding one of the plurality of reference clocks.][0045]; 
receiving, by the anchor point, a further signal, the further signal being a wireless signal emitted from said object; determining, by the anchor point, a further arrival time indicative of a time when the further signal is received according to the clock[0008: Each of the plurality of participating anchors comprising a corresponding one of a plurality of reference clocks, each of the plurality of participating anchors being configured to: determine a time of arrival associated with reception of a tag message based on the corresponding one of the plurality of reference clocks.][0045: The method starts at step 305 and includes: determining ToAs for a tag message at participating anchors (step 320); determining a clock offset and a clock skew of a second clock in relation to a first clock (step 340); determining a tag location corresponding to the tag message (step 360); and ending at step 395.]; and 
determining, by a tracking server, the drift [clock skew and offset] based on the first departure time, the second departure time, the first arrival time, the second arrival time and the further arrival time, the drift being an estimate of how much the clock has drifted relative to the reference clock between the second arrival time and the further arrival time [0008: The tracking server is communicatively connected to the plurality of participating anchors and is configured to: determine a plurality of clock skew and clock offset pairs associated with a corresponding plurality of anchor pairs based on at least a subset of the first plurality of transmission times and at least a subset of the second plurality of reception times, wherein the anchor pairs are selected from a plurality of participating anchors; determine a first plurality of time of arrivals corresponding to the time of arrival determined at least three of the participating anchors; and determine a tag location associated with the tag message based on the first plurality of time of arrivals and the plurality of clock skew and clock offset pairs.][0023][0043-0048]. 
However, Perez-Cruz does not disclose determining, by the anchor point, the drift based on the first departure time, the second departure time, the first arrival time, the second arrival time and the further arrival time, the drift being an estimate of how much the clock has drifted relative to the reference clock between the second arrival time and the further arrival time. This is because Perez-Cruz only discloses determining the time drift by the tracking server not the anchor point. 
In the same field, Acton cures Perez-Cruz’s deficiency by disclosing determining, by the anchor point, the drift based on time synchronization with other anchors and blink information from transmission tags [Col. 7 lines 49 -65: Each anchors receives a single that time syncs the anchors with the other anchors 208. When the receiver receives the transmission signal or blink information from the transmission tags 206, the signal is processed by the anchor 207…the anchor 207 may also use perform a drift estimation 210 that accounts for any differences in the clocks. In other words, if the system determines that one clock is different from another clock based upon the synchronization, the system may correct the time of receipt for that signal based upon the drift estimation.]

    PNG
    media_image1.png
    273
    899
    media_image1.png
    Greyscale


It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Perez-Cruz and Actor together because they both directed to determine the time drift. Actor’s disclosing of determining the time drift by the anchor point would allow Perez-Cruz to reducing the amount of traffic send to the server by performing the time drift determination at the anchor point. Thus, doing so would avoid sending data to the server and having the server to perform time drift determination. 

Regarding claim 3, Perez-Cruz discloses the method according to claim 1, wherein the first departure time, the second departure time, the first arrival time, the second arrival time and the further arrival time are represented as integers [0008, 0023, 0043-0048 and figure 2: transmitted and received time values]. 
	Regarding claim 10, this claim is rejected for the same reasons as set forth in claim 1.
Regarding claim 14, Perez-Cruz discloses a real-time locating system, comprising: 
a tag intended to be arranged on an object to be tracked by the real-time locating system, the tag being configured to generate a wireless tag signal allowing determination of a position of the tag [0007, 0008 and 0049 and claim 4: localization of the tag]; 
a reference clock configured to generate a wireless reference signal indicative of a departure time [0005, 0008, 0022, 0032 and figure 2: reference clock]; 
a server configured for wireless communication and to determine a position of said object [0007, 0008 and 0049 and claim 4: tracking server for localization of the tag]; and 
at least one anchor point according to claim 10, the anchor point being configured for wireless communication with the tag, the reference clock and the server [Perez-Cruz, tracking server] [Perez-Cruz and Acton together disclose this limitation in claim 1 above]. 

Pertinent arts
Golparian (US Publication 2006/0080575) discloses calculating the first time drift value includes the steps of: receiving a first packet from the master computer, latching a first real time of the slave computer in response to receiving the first packet, receiving a second real time, wherein the second real time indicates the time at which the first packet is transmitted from the master computer, and subtracting the first real time from the second real time and adding to the result an amount of time for the first packet to travel from the master computer to the slave computer [0009][0031][0037].
Allowable Subject Matter
Claims 4-9, 11, 12 and 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: 
Claim 4 recites the following limitations:
4. The method according to claim 1, further comprising the steps of: determining, by the anchor point, an intermediate time based on the further arrival time, the second departure time, the second arrival time and the drift; and generating, by the anchor point, an output signal, the output signal being a wireless signal and indicative of the intermediate time. 

5. The method according to claim 1, wherein the method further comprises a step of determining a synchronized time based on the further arrival time, the second departure time, the second arrival time, the drift and a time of flight between the anchor point and the reference clock. 
Claim 6 recites the following limitations:
6. The method according to claim 5, wherein the step of determining a synchronized time is performed by the anchor point. 
Claim 7 recites the following limitations:
7. The method according to claim 4, wherein the real-time system comprises a server configured to determine a position of said object and to communicate wirelessly with the anchor point, and wherein the step of determining a synchronized time is performed by the server. 
Claim 8 recites the following limitations:
8. The method according to claim 1, further comprising the steps of: determining a first offset and a second offset, the first offset being based on the first departure time and the first arrival time, the second offset based on the second departure time and the second arrival time; comparing the first offset with the second offset; and determining that the first offset and the second offset differ by less than a predetermined threshold. 

9. The method according to claim 8, wherein the first offset value is determined as a difference between the first departure time and the first arrival time, and the second offset value is determined as a difference between the second departure time and the second arrival time.

Said limitations above, in combination with other limitations of claim 1 disclosed or fairly suggested by the prior arts of records. Claims 11-13 are allowable for the same reasons as set forth in claims 5,4, and 8 respectively. 

Claim 15 recites the following limitations:
15. The real-time locating system according to claim 14, wherein the server is configured to determine a synchronized time based on the intermediate time and a time of flight between the anchor point and the reference clock. 
Said limitations above, in combination with other limitations of claim 14 disclosed or fairly suggested by the prior arts of records. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHIL K NGUYEN whose telephone number is (571)270-3356. The examiner can normally be reached 9:30 a.m - 5 p.m.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jaweed Abbaszadeh can be reached on (571)270-1640. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PHIL K NGUYEN/Primary Examiner, Art Unit 2187